DETAILED ACTION

Notice of AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgement is made of applicant’s claim for priority based on an application number JP2019-192044 filed in Japan on 10/21/2019.

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 06/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig.5A, #102 “outflow pipe” has been shown differently with reference number #103 instead of #102 in Fig.5B.

The drawings are further objected to because in Fig.1, #31 is described as “Association Diagram Information”. However, in applicant’s provided specification filed on 06/04/2020, the same Fig.1, #31 is described as “Relation Diagram Information”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claims 1, and 20 are objected to because of the following informalities:  

Regarding Claim 1, in line 2, use of term “an relation diagram” is improper terminology. Examiner suggests that it should be term “a relation diagram”. Appropriate correction is required.


Regarding Claim 20, in line 3, use of term “an relation diagram” is improper terminology. Examiner suggests that it should be term “a relation diagram”. Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are:
“a conversion section that converts…the logical relationship of a designated location into a natural language…” in claim 1;
“a conversion section that converts… and outputs the natural language.” in claim 1; and 
also, applicable to claims 1-3, 5, 7-17, and 19-20, since they acquire all the limitations of claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a control unit, which is configured to include a central processing unit (CPU) - per applicant’s specification paragraph 0014, as the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the phrase “an event component indicating the event” in lines 3 and 4 renders the claim indefinite because the phrase "an event component indicating the event" is not clear. The claim 2 depends on claim 1 and claim 2 talks about an event component indicating the event, which has no connection with a plurality of events of claim 1. For claim 2 to be depend upon claim 1 there has to be some connection between an event component indicating the event and a plurality of events. Appropriate correction is required.

Regarding Claim 4, the term “the event” in line 4 renders the claim indefinite because the term "the event" is not clear. It is unclear that the event directly connected to the target event is which event, since there could be another event also connected to the target event. Appropriate correction is required.

Regarding Claim 6, the term “the event” in line 3 renders the claim indefinite because the term "the event" is not clear. It is unclear that the event connected 
to the target event is which event, since there could be another event also connected to the target event. Appropriate correction is required.

Regarding Claim 19, the phrase “a plurality of candidates” in line 4 renders the claim indefinite because the phrase "a plurality of candidates" is not clear. The claim 19 depends on claim 1 and claim 19 talks about a plurality of candidates, which has no connection with a plurality of events of claim 1. It is unclear that a plurality of candidates is same as or different from a plurality of events. Appropriate correction is required.

Regarding Claims 3-18, they inherit the indefinite issues from claim 2 and do not correct the issues; thus, they are indefinite due to their dependency on indefinite claim 2.

Regarding Claims 9 and 14, they inherit the indefinite issue from claim 4 and do not correct the issue; thus, they are indefinite due to their dependency on indefinite claim 4.

Regarding Claims 11 and 16, they inherit the indefinite issue from claim 6 and do not correct the issue; thus, they are indefinite due to their dependency on indefinite claim 6.





Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. The claim recites an information processing apparatus comprising: a conversion section that converts, on an relation diagram expressing a logical relationship between a plurality of events, the logical relationship of a designated location into a natural language and outputs the natural language.


The claim 1 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind. For example, “a conversion section that converts, on an relation diagram expressing a logical relationship between a plurality of events, the logical relationship of a designated location into a natural language and outputs the natural language” in the context of this claim encompasses a person’s mind converting series of thought process, which are connected to each other based on some occurrences, and are then presented on to a piece of paper with the help of some form of natural language that can be easily interpreted by humans. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites an additional element “a conversion section”. This additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a conversion section”, amount to no more than recitation at a high-level of generality. Mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 2, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: wherein the relation diagram includes an event component indicating the event, and a connection component that connects the events, and the conversion section outputs the natural language in accordance with whether the designated location is the event component or the connection component. 


For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. The additional limitation of claim 2 does not preclude the steps of claim 1 from practically being performed in the mind. For example, "wherein the relation diagram includes an event component indicating the event, and a connection component that connects the events, and the conversion section outputs the natural language in accordance with whether the designated location is the event component or the connection component" in the context of this claim encompasses a person’s mind including a web of thoughts including thoughts, and the neurons that connects those different thoughts, finally after processing the mind outputs those thoughts in to some form of natural language that can be easily interpreted by humans. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
  

Regarding Claim 3, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 3 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation: wherein in a case where the designated location is the event component, the conversion section outputs the natural language for checking whether or not an event directly connected as a factor of a target event is appropriate as the factor.

For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas. The additional limitation of claim 3 does not preclude the steps of claim 2 from practically being performed in the mind. For example, "wherein in a case where the designated location is the event component, the conversion section outputs the natural language for checking whether or not an event directly connected as a factor of a target event is appropriate as the factor" in the context of this claim encompasses a person coming up with a natural language sentence by looking a flow diagram and making sure that the arrow connectors are directly connected to the higher-level block from the lower-level block to make proper connection between the chain of blocks to come up with a proper natural language sentence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 4, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 4 depends from claim 3, and thus recites the limitations of claim 3, with the additional limitation: wherein the natural language is to check that there is no other event other than the event directly connected as the factor of the target event.

For the reasons discussed above for claim 3, the claim 3 limitations recite abstract ideas. The additional limitation of claim 4 does not preclude the steps of claim 3 from practically being performed in the mind. For example, "wherein the natural language is to check that there is no other event other than the event directly connected as the factor of the target event" in the context of this claim encompasses a person coming up with a natural language sentence by looking a flow diagram and making sure that the arrow connectors are connected to no other block other than block directly connected to the higher-level block from the lower-level block to make proper connection between the chain of blocks to come up with a proper natural language sentence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
 

Regarding Claim 5, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 5 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation: wherein in a case where the designated location is the connection component, the conversion section outputs the natural language of checking whether or not an event connected as a factor of a target event is appropriate as the factor.

For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas. The additional limitation of claim 5 does not preclude the steps of claim 2 from practically being performed in the mind. For example, "wherein in a case where the designated location is the connection component, the conversion section outputs the natural language of checking whether or not an event connected as a factor of a target event is appropriate as the factor" in the context of this claim encompasses a person coming up with a natural language sentence by looking a flow diagram and making sure that the arrow connectors are directly connected to the higher-level block from the lower-level block to make proper connection between the chain of blocks to come up with a proper natural language sentence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
 

Regarding Claim 6, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 6 depends from claim 5, and thus recites the limitations of claim 5, with the additional limitation: wherein the natural language is to check that the event connected as the factor of the target event is a direct factor. 


For the reasons discussed above for claim 5, the claim 5 limitations recite abstract ideas. The additional limitation of claim 6 does not preclude the steps of claim 5 from practically being performed in the mind. For example, "wherein the natural language is to check that the event connected as the factor of the target event is a direct factor" in the context of this claim encompasses a person coming up with a natural language sentence by looking a flow diagram and making sure that the arrow connectors are directly connected to the higher-level block from the lower-level block to make proper connection between the chain of blocks to come up with a proper natural language sentence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

   
Regarding Claims 7-11, they are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claims 7-11 depends from claims 2-6 respectively, and thus recites the limitations of claims 2-6, with the additional limitation: wherein the event component includes an arrow indicating an increase or a decrease of a value to quantify the event, and in a case where the event component is designated, the conversion section outputs the natural language of an expression having meaning of the arrow of appropriate to the event or the logical relationship.

For the reasons discussed above for claims 2-6, the claims 2-6 limitations recite abstract ideas. The additional limitation of claims 7-11 does not preclude the steps of claims 2-6 from practically being performed in the mind. For example, "wherein the event component includes an arrow indicating an increase or a decrease of a value to quantify the event, and in a case where the event component is designated, the conversion section outputs the natural language of an expression having meaning of the arrow of appropriate to the event or the logical relationship" in the context of this claim encompasses a person coming up with a natural language sentence by looking a flow diagram and making sure that the arrow connectors are properly connected to the higher-level block from the lower-level block to make logical connection between the chain of blocks. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
 

Regarding Claims 12-16, they are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claims 12-16 depends from claims 7-11 respectively, and thus recites the limitations of claims 7-11, with the additional limitation: wherein the conversion section selectively displays a candidate of the meaning of the arrow. 

For the reasons discussed above for claims 7-11, the claims 7-11 limitations recite abstract ideas. The additional limitation of claims 12-16 does not preclude the steps of claims 7-11 from practically being performed in the mind. For example, " wherein the conversion section selectively displays a candidate of the meaning of the arrow" in the context of this claim encompasses a person coming up with a natural language sentence by looking a flow diagram and selecting the block from the flow diagram with a higher or lower number of occurrences. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 17, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 17 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitation: wherein the conversion section selectively displays the candidate of the meaning of the arrow in accordance with whether the meaning of the arrow is a state or a change.

For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas. The additional limitation of claim 17 does not preclude the steps of claim 12 from practically being performed in the mind. For example, "wherein the conversion section selectively displays the candidate of the meaning of the arrow in accordance with whether the meaning of the arrow is a state or a change" in the context of this claim encompasses a person coming up with a natural language sentence by looking a flow diagram and selecting the block from the flow diagram with a higher or lower number of occurrences and are those occurrences static or dynamic in nature. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 18, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 18 depends from claim 7, and thus recites the limitations of claim 7, with the additional limitation: wherein the meaning of the arrow is displayed in the natural language using a dictionary corresponding to the event and the logical relationship. 


For the reasons discussed above for claim 7, the claim 7 limitations recite abstract ideas. The additional limitation of claim 18 does not preclude the steps of claim 7 from practically being performed in the mind. For example, "wherein the meaning of the arrow is displayed in the natural language using a dictionary corresponding to the event and the logical relationship" in the context of this claim encompasses a person coming up with a natural language sentence with the help of logical relationship between the block of flow diagram and using a dictionary. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 19, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. Claim 19 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: wherein the conversion section selectively displays a plurality of candidates as the natural language.

For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas. The additional limitation of claim 19 does not preclude the steps of claim 1 from practically being performed in the mind. For example, "wherein the conversion section selectively displays a plurality of candidates as the natural language" in the context of this claim encompasses a person coming up with a natural language sentence with the help of flow diagram. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For the reasons discussed above for claim 1, this additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. For the reasons discussed above for claim 1, mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 20, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without practical application or significantly more. The claim recites a non-transitory computer readable medium storing a program causing a computer to function as: a conversion section that converts, on an relation diagram expressing a logical relationship between a plurality of events, the logical relationship of a designated location into a natural language and outputs the natural language. 


The claim 20 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind. For example, “a conversion section that converts, on an relation diagram expressing a logical relationship between a plurality of events, the logical relationship of a designated location into a natural language and outputs the natural language” in the context of this claim encompasses a person’s mind converting series of thought process, which are connected to each other based on some occurrences, and are then presented on to a piece of paper with the help of some form of natural language that can be easily interpreted by humans. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites an additional element “a conversion section”. This additional element is recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, it doesn’t describe a practical application. Hence, the claim is directed to an abstract idea.   

The claim also does not include any additional element that is sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a conversion section”, amount to no more than recitation at a high-level of generality. Mere use of generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mustafi et al. (US 20190251179 A1), hereinafter referenced as Mustafi.

Regarding Claims 1 and 20, Mustafi teaches an information processing apparatus and a non-transitory computer readable medium storing a program comprising: a conversion section that converts, on an relation diagram expressing a logical relationship between a plurality of events (Fig.2, #202 - #215; Para. [0029] Mustafi discloses, a flow diagram may represent an algorithm, workflow or process, showing the steps as boxes of various kinds, and their order by connecting them with arrows … A flow diagram may comprise one or more geometric shapes/diagrams, words, numbers, and/or metadata associated with the words.), the logical relationship of a designated location into a natural language and outputs the natural language (Fig.1B, #118B; Para. [0035] Mustafi discloses, Identification module 118B may also identify the text within the flow diagram. Identification module 118B may use Natural Language Processing methods and OCR methods in order to identify the text within the flow diagram.) and (Abstract Mustafi discloses, a computer-implemented method for language generation of a flow diagram, which receives a flow diagram. A plurality of geometric shapes within the flow diagram is identified. A plurality of text elements within the flow diagram is identified. The plurality of text elements and corresponding geometric shapes are associated. The association between the plurality of geometric shapes are identified. A diagram matrix based on the associations between the plurality of geometric shapes is generated. A linear language representation of the diagram matrix is generated.) and (Para. [0050] Mustafi discloses, at 215, translation module 118C may also translate this linear language representation into natural language representation and/or index the words.).


Regarding Claim 2, Mustafi teaches the information processing apparatus according to claim 1, wherein the relation diagram includes an event component indicating the event (Fig.2 #204-208; Para. [0004] Mustafi discloses, the method includes identifying geometric shapes within the flow diagram, the shapes comprise simplest irreducible geometric elements. The method includes identifying text within the flow diagram.), and a connection component that connects the events (Fig.2 #208-210; Para. [0004] Mustafi discloses, the method includes associating the text with corresponding geometric shapes. The method includes identifying associations between the geometric shapes.), and the conversion section outputs the natural language in accordance with whether the designated location is the event component or the connection component (Fig.2 #212-215; Para. [0004] Mustafi discloses, the method includes generating a diagram matrix based on the associations between the geometric shapes. The method further includes generating a linear language representation of the diagram matrix.).
	

Regarding Claims 7-11, Mustafi teaches the information processing apparatus according to claims 2-6 respectively, wherein the event component includes an arrow indicating an increase or a decrease of a value to quantify the event (Fig.3C #306; Para. [0064-0065] Mustafi discloses, in the present embodiment, translation module 118C also translates the linear language representation into natural language representation. The following is the result of that: "Start" to "Turn on taps" to "See how much water is in the bath" to "Is bath full enough?" if "Yes" then "Turn off taps" else if “No" then "See how much water is in the bath" to "Stop".), and in a case where the event component is designated, the conversion section outputs the natural language of an expression having meaning of the arrow of appropriate to the event or the logical relationship (Para. [0044] Mustafi discloses, at 214, translation module 118C may use the diagram matrix to translate the flow diagram into linear language representation. Linear language is a language generated by some linear grammar. Linear grammar refers to a context-free grammar that has at most one nonterminal in the right hand side of its productions. A non-limiting example of linear language is V->w where V is a nonterminal symbol, and w is a string of terminals and/or nonterminals (w can be empty). A language is considered linear when its production rules can be applied regardless of the context of a nonterminal (i.e. no matter which symbols surround it, the single nonterminal on the left hand side can always be replaced by the right hand side.) and (Para. [0049] Mustafi discloses, translation module 118C may enhance the linear language representation of the flow diagram using the domain knowledge and the contextual information captured. For example, in one embodiment, translation module may identify a box as a conditional box when the word "if' is used in the text (even though there is only one connector coming out of the box). For example, in an embodiment, "to" is used as default when the connector has no text associated.).


Regarding Claims 12-16, Mustafi teaches the information processing apparatus according to claims 7-11, wherein the conversion section selectively displays a candidate of the meaning of the arrow (Para. [0034] Mustafi discloses, ... an imagelet is a part of an image or geometric shapes (such as rectangles, circles etc.) and text attached with the placeholders along with the connectors (e.g. arrows). Identification module 118B may use the imagelets in order to determine various parts and their corresponding meaning of the flow diagram (e.g. boxes, arrows, connectors)) and (Para. [0051-0054] Mustafi discloses, in the present embodiment, translation module 118C creates diagram matrix 308 and places all the shapes within row 310 and colunm 312 consecutively as shown on FIG. 3D. In the present embodiment, translation module uses the following format to translate the information within the diagram matrix to linear language representation: <source_shape>.<text> (Shape text) <edge value> (Connector text) <destination_shape>.<text> (Shape text)).
	

Regarding Claim 17, Mustafi teaches the information processing apparatus according to claim 12, wherein the conversion section selectively displays the candidate of the meaning of the arrow in accordance with whether the meaning of the arrow is a state or a change (Para. [0040] Mustafi discloses, at 210, identification module 118 may identify the associations between the geometric shapes within the flow diagram. Identification module, in an embodiment, may also analyze the imagelets for certain predefined geometric shapes. Identification module 118B may, using a predefined criteria and values, determine meanings for different boxes within the flow diagram ... Identification module 118B may identify a diamond box (i.e. rhombus shape) as a Yes/No or decision box. In another embodiment, identification module may also identify a decision box by determining that there are two arrows coming out a box. Identification module 118B may identify a loop as two arrows pointing at each other or as connector which connects a decision step to a box contrary to the sequential steps.).
	

Regarding Claim 18, Mustafi teaches the information processing apparatus according to claim 7, wherein the meaning of the arrow is displayed in the natural language using a dictionary corresponding to the event and the logical relationship (Para. [0023] Mustafi discloses, computing environment 100 may also include a server 112 with a database 114. The server 112 may be enabled to run a diagram language generation Program 108.) and (Para. [0027] Mustafi discloses, referring now to FIG. 1B, a diagram language generation program 108 may include a receiving module 118A, identification module 118B, and translation module. Receiving module 118A may receive a flow diagram from a user. Identification module 118B may identify the shapes, connectors, and the text within the flow diagram. Translation module 118C may translate the text and shapes into linear language representation.).


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafi as stated above, and in view of Migoya (US 20130151997 A1), hereinafter referenced as Migoya.


Regarding Claim 3, Mustafi teaches the information processing apparatus according to claim 2, (Para. [0018] Mustafi discloses, these computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.). 

Mustafi does not explicitly teach wherein in a case where the designated location is the event component, the conversion section outputs the natural language for checking whether or not an event directly connected as a factor of a target event is appropriate as the factor.

However, Migoya explicitly teaches wherein in a case where the designated location is the event component, the conversion section outputs the natural language for checking whether or not an event directly connected as a factor of a target event is appropriate as the factor (Para. [0034] Migoya discloses, ... every time the user types something in the input box, the [NLP] application 120 may check what the user has typed so far, and determines any matching patterns and associated weights. Actions corresponding to the matching patterns with the highest weights may be displayed to the user so that the user may choose an action. For example, the top three actions, or any actions that have a weight of greater than 0.9, may be displayed. Which options to show may be set by an administrator.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Migoya, and apply it to the teachings of Mustafi, with a motivation to improve the accuracy of the connection between the different events.


Regarding Claim 4, Mustafi teaches the information processing apparatus according to claim 3, (Para. [0018] Mustafi discloses, these computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.). 
  
Mustafi does not explicitly teach wherein the natural language is to check that there is no other event other than the event directly connected as the factor of the target event.

However, Migoya explicitly teaches wherein the natural language is to check that there is no other event other than the event directly connected as the factor of the target event (Para. [0038-0039] Migoya discloses, in 315, any missing information may be accepted from the user and the action may be completed. In 320, a confirmation screen, which may be a user interface screen, may be shown. If a problem is detected when an action screen is attempting to pre-populate, the problem may be directed for further analysis.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Migoya, and apply it to the teachings of Mustafi, with a motivation to improve the accuracy of the connection between the different events.

Regarding Claim 5, Mustafi teaches the information processing apparatus according to claim 2, (Para. [0018] Mustafi discloses, these computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.). 
  
Mustafi does not explicitly teach wherein in a case where the designated location is the connection component, the conversion section outputs the natural language of checking whether or not an event directly connected as a factor of a target event is appropriate as the factor.

However, Migoya explicitly teaches wherein in a case where the designated location is the connection component, the conversion section outputs the natural language of checking whether or not an event directly connected as a factor of a target event is appropriate as the factor (Para. [0034] Migoya discloses, ... every time the user types something in the input box, the [NLP] application 120 may check what the user has typed so far, and determines any matching patterns and associated weights. Actions corresponding to the matching patterns with the highest weights may be displayed to the user so that the user may choose an action. For example, the top three actions, or any actions that have a weight of greater than 0.9, may be displayed. Which options to show may be set by an administrator.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Migoya, and apply it to the teachings of Mustafi, with a motivation to improve the accuracy of the connection between the different events.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mustafi as stated above, and in view of Doyle (US 10467261 B1), hereinafter referenced as Doyle.

Regarding Claim 6, Mustafi teaches the information processing apparatus according to claim 5, (Para. [0018] Mustafi discloses, these computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.). 
 
Mustafi does not explicitly teach wherein the natural language is to check that the event connected as the factor of the target event is a direct factor. 

However, Doyle explicitly teaches wherein the natural language is to check that the event connected as the factor of the target event is a direct factor (Col. 69; Lines 59-67, Doyle discloses, the chatterbot module receives and forwards this user inquiry to 60 a real-time data model that attempts to classify this user inquiry to determine one or more actions in response to this user inquiry. In this example, the data model determines that no actions may be deterministically determined with the user inquiry alone and thus identifies a first link "A" and a second 65 link "B" that may be further used to aid the deterministic classification of the user's inquiry. [The system outputting data to obtain further information from the user, in order to classify the inquiry, maps to outputting natural language to check that an event is a direct factor]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle, and apply it to the teachings of Mustafi, with a motivation to improve the accuracy of the connection between the different events.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mustafi as stated above, and in view of Wolfram (US 20160103679 A1), hereinafter referenced as Wolfram.

Regarding Claim 19, Mustafi teaches the information processing apparatus according to claim 1, (Para. [0018] Mustafi discloses, these computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.). 

Mustafi does not explicitly teach wherein the conversion section selectively displays a plurality of candidates as the natural language. 

However, Wolfram explicitly teaches wherein the conversion section selectively displays a plurality of candidates as the natural language (Para. [0072] Wolfram discloses, … as another example, in some embodiments, the annotation module 148/178/198 may be configured to display annotations in a plurality of natural languages, and the application module 152/180/194 and/or the annotation module 148/178/198 may provide one or more user interface mechanisms to permit a user to select a natural language for the annotations from the plurality of natural languages.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wolfram, and apply it to the teachings of Mustafi, with a motivation to display multiple outputs of the natural language.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAISHAV SHAH whose telephone number is (571)272-3224. The examiner can normally be reached Monday - Friday 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shaishav K. Shah/Examiner, Art Unit 2657
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657